Title: To George Washington from Brigadier General William Smallwood, 15 August 1777
From: Smallwood, William
To: Washington, George



Sir,
Camp at Hannover [N.J.] August 15. 1777

On my arrival here I found Genl Sullivan at the Head of his Division, and that he had just inform’d you of the Situation of the Troops under his Command & communicated such Intelligence respecting the Enemy as he had received, together with his Opinion of their Intention to Land in New Hampshire, which I judged rendered it unnecessary for me to write as you required—however I cannot coincide with the General in his Opinion, for however they may finesse to accomplish their Designs, I still think their first Object is Philadelphia, or to effect a junction with Genl Burgoyne the better to enable them to make sure of it, because this must be most Interesting—but I have the strongest hopes their Nefarious Designs will be traced and baffled.
I found my Brigade not in that desireable State I cou’d have wished, respecting this Situation of, & Regulations in their Encampment, Numbers, Arms, Cloathing, and Discipline, but rest assured Sir that every Effort to render them formidable & respectable shall be exerted.
I am sorry to observe my Command is not so extensive in point of Number as Genl Deborre (nor indeed is it so large as it was last year) and that the second Maryland Regiment is not in my Brigade, wch was in a great Measure raised and Disciplined under, and I flatter myself had, & still have any Attatchment to me, at least the Officers and Soldiery

express a great Desire to join me, indeed I shou’d have been glad, and expected to have had the first second and Third Maryland Regiments (if not the fourth) in my Brigade, as most of my old Officers are distributed in those Regts, however I shall chearfully acquiesce in any Command, where the Arrangement and Disposition has been made for the good of the Service—but as there are several Detachments now wth me belonging to Regiments not included in my Brigade, which probably will shortly be drawn away, I shou’d then (if it may be consistent with your Idea of the good of the Service) be fond of having the Second Regt.
There is a Detatchment of the fifth Maryland Regt in my Brigade, which consists of parts of different Companies, this Circumstance embarrasses the Officers, & prevents their Paying and settling their Accounts, as they don’t know on what Footing they stand with their Respective Officers; this being the Regt left for Security of the eastern Shore, pursuant to a Resolution of Congress, I shou’d be glad of your Directions whether this Party shou’d remain or be detatched to join the Regt now in Sussex on Delaware.
There have been many Men belonging to this Brigade lodged at Hospitals, droped at different Places on their March, some imprisoned in Public Jails, and others put under Guard in different Parts of the Country, I have ordered proper Officers after all such whose Situation and Crimes may admit of their Return; but lest some under Guard, or otherways detained, shou’d escape their inquiry and Pursuit, I wou’d beg leave to mention the expediency of an Order, directing their Punishment & Dismission, in Order that they might join their Respective Regts.
I have inclosed a Return of the Brigade to point out its weakness, and Similitude to a Regt, and also a Return of such Articles as are wanting for the third and seventh Maryland Regiments, an Order for which, or any part may be given Capt. Cosden the Bearer hereof, who is an Officer of the 5th Regt abovementd, & can more at large acquaint you with the Circumstances above recited relative to that Detatchment—Officers are now out to supply the Maryland & Delaware Regiments with such Necessaries as they now want.
It’s with concern and surprize I view less Discipline, and the Troops in much worse order than they were last Year, I have not had Time to discover whether this is owing to Their having been much harrassed, or inattention but hope it arises from the former, however this in either Instance by a little Leisure, may and shall be corrected as far as my Commd may extend.
Perhaps it may be an Indulgence from your Excelly or Congress which I have not adverted to, but I conceive the number of Horses now

with us, cannot aid the Service, when I had the Command of two Regts last year throughout the Campaign the Duty was performed on Foot, by myself and every Officer with me (and perhaps as well executed) I then viewed it as an Incumbrance, and discouragement to the Soldiery, and now conceive it will not aid Discipline and good Order, The execution of some few Officers in a Regt may require a Horse but where greater Indulgence is extended, it frequently diverts the Attention of Officers to Objects of less importance than those which ought to influence & Regulate their Conduct but this Practise shou’d it be considered as an abuse, as it has been suffered under, it ought perhaps to be restrain’d by superior Authority.
There is a Scotch Gentleman in Maryland whose Business requires his going to great Britain, he desird I wou’d address you on the Subject, to see if he cou’d be permitted to go to New York to obtain his Passage, his Name is Smith, has acted some Years as ⟨illegible⟩ Mr Mundell for Jno. Glassford, during which time he has been well acquainted with, and am confident no bad consequence wou’d attend granting him this Indulgence, which your Excelly ⟨illegible⟩ signify your Pleasure in, shou’d it no Ways interfere or be repugnant to your present Views. I have the Honor to be with much Regard and Esteem Your Excellency’s most Obedt and very Hble Servt

W. Smallwood

